Citation Nr: 0730947	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-34 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the right carpal 
scaphoid (right wrist disability).


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Although the veteran's claim for service connection for a 
sinus condition was denied in a previous August 2000 rating 
decision, the RO found the claim was not well-grounded.  The 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations essentially eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim.  Hence, the claim of entitlement to service 
connection for a sinus condition will be adjudicated on the 
merits.


FINDINGS OF FACT

1.  A chronic low back disorder is not related to service, 
and there is no competent evidence of compensably disabling 
arthritis of the spine within a year of separation from 
active duty.

2.  There is no medical evidence showing that a sinus 
condition was demonstrated in service, or that it is 
otherwise related to service.

3.  The veteran's right wrist disability does not manifest as 
favorable ankylosis of the wrist in dorsiflexion between 20 
to 30 degrees.


CONCLUSIONS OF LAW

1.  A low back condition was not incurred or aggravated in 
service, and arthritis of the spine may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  The veteran does not have a sinus condition which is the 
result of disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303.

3.  The veteran's right wrist disability does not meet the 
criteria for a disability rating in excess of 10 percent.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5214, 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in June 2003 and 
January 2005 correspondence of the information and evidence 
needed to substantiate and complete the claims.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in her possession.  While the appellant 
may not have received full notice prior to the initial 
decision, after sufficient notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board notes that VA has not obtained a medical opinion in 
this case addressing the etiology of any low back and sinus 
disorder.  As will be discussed below, however, the veteran's 
service medical records are negative for any diagnosis as to 
either condition, no current diagnosis of a low back disorder 
is of record.  While the veteran now has allergic rhinitis, 
X-ray findings have resulted in a diagnosis of normal 
paranasal sinuses.  In view of this evidentiary picture, 
referral of this case for a VA opinion as to whether either 
disorder originated in service would in essence place the 
reviewing physician in the role of a fact finder.  This is 
the Board's responsibility.  Additionally, there is no 
medical opinion evidence of record linking either a low back 
and/or a sinus disorder to an injury or disease incurred or 
aggravated in service.  Accordingly, remanding the case to 
obtain a medical opinion regarding whether either a low back 
or sinus disorder is etiologically related to service is not 
warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations. 

The Law of Service Connection

The veteran claims entitlement to service connection for a 
low back condition and for a sinus condition.  The RO denied 
service connection for these claims because it found that the 
veteran's current back problems and sinus condition were 
unrelated to military service.  The Board agrees.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Low Back Condition

The available service medical records document a January 1999 
report of low back pain associated with pelvic aching.  No 
other pertinent complaints or findings are noted in these 
records.

A March 2000 QTC examination noted a complaint of mid back 
pain, which the veteran reported had never been studied.  
Physical examination was negative for evidence of a then-
current back condition.  The examination found thoracic pain 
on palpation but no pain on motion.  Range of motion was 
full.  X-ray studies reportedly revealed normal findings.  
The impression was no pathology. 

The medical evidence of record does not reveal competent 
evidence of spinal arthritis within a year of the appellant's 
separation from active duty.  

The Board has reviewed VA and Army treatment records, 
including those from July 2000 to December 2005.  These 
records show clinical assessments of chronic low back pain in 
2003,and in June 2003, mild facet arthopathy was diagnosed.  
The post-service record, however, contains no competent 
medical evidence linking a back disorder to service.  
Moreover, the claimant has not indicated that medical records 
exist that would show a nexus between service and current 
disability.  In short, there is neither competent evidence of 
a chronic back disorder in service nor a medical opinion 
linking the etiology of any current back problems to service.  
In the absence of any competent evidence of a back disorder 
that is linked to the veteran's service, service connection 
is not warranted.  Hence, the claim is denied.

Sinus Condition

The available service medical records reveals no pertinent 
complaints or findings pertaining to a sinus disorder.

At her March 2000 QTC examination she presented with past 
complaints of nasal stuffiness since 1998.  She denied having 
had any problems with her sinuses.  Physical examination 
revealed no pathology.  X-ray studies revealed normal 
sinuses.  

In this case, a review of the medical evidence of record 
reveals no opinion linking a sinus condition to service.  The 
Board has reviewed all VA and Army medical records, including 
those from July 2000 to December 2005, as well as the private 
treatment records of Sarah Kim, M.D., from February 2003 to 
January 2005.  While there are several diagnoses of allergic 
rhinitis in the record evidence, there is also a July 2003 VA 
radiologist's report, based on X-ray findings, diagnosing 
normal paranasal sinuses.  Without competent evidence which 
links a current sinus condition to service the benefit sought 
on appeal cannot be granted.  The claim is denied.



Increased Rating for a Right Wrist Disability

The RO granted service connection for a right wrist 
disability in August 2000, and a 10 percent disability 
evaluation was assigned.  That rating has remained in effect 
since.  

In order to receive the next higher, i.e.,a 30 percent 
rating, for a right wrist disability, the evidence must show 
that the disorder is manifested by favorable ankylosis of the 
wrist in dorsiflexion between 20 to 30 degrees.  38 C.F.R. 
4.71a, Diagnostic Code 5215.  
 
The pertinent evidence of record includes a VA examination 
report dated in December 2005 which revealed motion in each 
plane of movement, as well as a May 2004 private treatment 
record from James P. Flanagan, M.D., and VA and Army 
treatment records from January 2003 to August 2005.  These 
records do not show clinical evidence that the veteran's 
right wrist disability is manifested by favorable ankylosis 
of the wrist in dorsiflexion between 20 to 30 degrees.  
Entitlement to a higher rating must therefore be denied.  

As to functional loss due to pain and discomfort pursuant to 
38 C.F.R. §§ 4.40, 4.45, where as here the veteran is already 
receiving the maximum rating available for limitation of 
motion of the wrist, the provisions of those regulations, do 
not apply.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Conclusion

In reaching the above conclusions the Board considered the 
appellant's statements, as well as those offered by various 
lay affiants including her husband and her representative.  
While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because lay persons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the origins or current 
severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 
5 Vet. App. 211 (1993).

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for a sinus condition is 
denied.

Entitlement to an increased rating for a right wrist 
disability is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


